                                   1

                                   2

                                   3

                                   4                                UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    DEBBY DIZON,                                       Case No. 18-cv-03733-JST
                                                      Plaintiff,
                                   8
                                                                                           ORDER GRANTING STIPULATED
                                                v.                                         REQUEST TO EXTEND TIME TO FILE
                                   9
                                                                                           THIRD AMENDED COMPLAINT AND
                                  10    CITY OF SOUTH SAN FRANCISCO, et al.,               CONTINUING CASE MANAGEMENT
                                                                                           CONFERENCE
                                                      Defendants.
                                  11
                                                                                           Re: ECF No. 36
                                  12
Northern District of California
 United States District Court




                                  13          The parties have filed a stipulated request to extend Plaintiff Debby Dizon’s time to file the

                                  14   third amended complaint by 45 days, from the currently operative deadline of January 11, 2019.

                                  15   ECF No. 36. The Court hereby grants the parties’ request. Dizon may file her third amended

                                  16   complaint no later than February 25, 2019.

                                  17          The Court also observes that the parties are set to appear for a further case management

                                  18   conference on February 13, 2019. ECF No. 23. The Court hereby continues the case management

                                  19   conference to March 20, 2019, so that the conference will occur after the deadline to amend.

                                  20          IT IS SO ORDERED.

                                  21   Dated: January 3, 2019
                                                                                       ______________________________________
                                  22
                                                                                                     JON S. TIGAR
                                  23                                                           United States District Judge

                                  24

                                  25

                                  26
                                  27

                                  28
